Case 3:19-cv-00185-RLY-MPB Document 3 Filed 09/04/19 Page 1 of 3 PageID #: 48



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

Major Wire Industries, Ltd.,                                     3:19cv185
                                                      Case No. ___________________

         Plaintiff,

          vs.

James Siler and
Durex Products, Inc.,

         Defendants.

                               Motion for Preliminary Injunction

         Pursuant to Federal Rule of Civil Procedure 65, plaintiff Major Wires Industries,

Ltd. (“Major Wire”) moves this Court to enter a preliminary injunction as follows:

         (A)     enjoining defendant James Siler (“Siler”) from breaching his Confidentiality

                 and Non-Competition Agreement with Major Wire and ordering him to

                 specifically perform his ongoing duties and obligations thereunder; and,

         (B)     enjoining Siler and defendant Durex Products, Inc. (“Durex”), and their

                 officers, agents, servants, employees and attorneys and all other persons who

                 are in active concert or participation with them from: (i) misappropriating

                 Major Wire’s trade secrets; (ii) tortiously interfering with Major Wire’s

                 business relations; and (iii) unfairly competing with Major Wire.

As Major Wire’s complaint and its memorandum in support of this motion establish, Major

Wire faces imminent and irreparable harm from Siler’s and Durex’s tortious and unlawful

conduct for which it lacks an adequate remedy at law and Major Wire is likely to succeed

on the merits of its claims. Moreover, preliminary relief in favor of Major Wire would not

cause Siler or Durex grater harm than withholding such an order would cause Major Wire


{8277446:2 }
Case 3:19-cv-00185-RLY-MPB Document 3 Filed 09/04/19 Page 2 of 3 PageID #: 49



and would serve the public interest. Major Wire accordingly asks the Court to grant this

motion and enter a preliminary injunction in its favor.


                                           Respectfully submitted,

Dated: September 4, 2019                   s/ David T. Movius
                                           David T. Movius
                                             dmovius@mcdonaldhopkins.com
                                           MCDONALD HOPKINS LLC
                                           600 Superior Avenue, East, Ste. 2100
                                           Cleveland, Ohio 44114
                                           t 216.348.5400 │ f 216.348.5474

                                           Counsel for Major Wire Industries, Ltd.




{8277446:2 }
Case 3:19-cv-00185-RLY-MPB Document 3 Filed 09/04/19 Page 3 of 3 PageID #: 50



                                     Certificate of Service

         The foregoing Motion for Preliminary Injunction is being served together with, and in

the same manner, as the Complaint in this case.



                                                   s/ David T. Movius
                                                   One of the Attorneys for
                                                   Major Wire Industries, Ltd.




{8277446:2 }
